BLATCHFORD, District Judge.
The li-bellant is entitled, I think, to half a month’s wages at $30 a month. I think the sinking of the boat put an end to the contract for his services as a deck hand, and that this court has no jurisdiction in respect of the services he rendered after the boat sank and after she was raised. I, therefore award, to the libellant $15. The claimants deposited in court $24.50, to meet the claim made in this suit, exclusive of costs. As the libel-lant refused to accept that sum, I cannot award costs to the libellant. Therefore, I cannot allow the libellant or his proctors to withdraw the amount deposited for costs. The $24.50 was deposited under the protest that the court could not take cognizance of any claim for services after the vessel sank, and the costs were deposited as costs proper to go to the libellant only in case the court held him entitled to as much as $24.50 for his claim. Out of the $63.82 in court the libel-lant may withdraw $15, and he must pay the fees of the marshal and clerk. The rest of the $63.82 will be returned to the claimants, and they must have costs against the libellant